El Juez Asociado Sr. Wolf
emitió la opinión del tribunal.
En este caso se encontraba pendiente nna petición sobre información de dominio en la Corte de Distrito de San Jnan. Domingo Andino.) Agustina Cepeda y María Ayala compare-cieron y se opusieron a qne fuera declarada con lugar dicha información. Habiéndose expedido el certificado o resolución •de la corte por el cual se declaraba justificado dicho dominio, ■el mencionado Domingo Andino y los demás interpusieron ■apelación contra la resolución para ante este tribunal el día 18 de junio de 1913. En 9 de febrero de 1914, comparecieron *531los abogados de récord de los apelantes y presentaron nn es-crito renunciando sn representación en el caso. No consta de los antos qne dicha renuncia hubiera sido notificada en forma alguna a los apelantes. En 2 de mayo de 1914, los apelados presentaron una moción para desestimar la apelación por no haberse archivado el alegato Según el affidavit ‘qne fné acom-pañado a la moción los apelados no habían podido notificar la moción a Agustina Cepeda por haber fallecido, habiendo de-clarado sin lugar este tribunal la referida moción por no apa-recer qne se hubieran hecho las gestiones procedentes en el caso con motivo de tal fallecimiento.
En 28 de octubre, 1914, reprodujeron los apelados su mo-ción por el fundamento de haber dejado de presentar su ale-gato los apelantes. Se acompañó un affidavit a la moción, sus-crito por Antonio G-uardiola que fué quien notificó dicha mo-ción a dos de los apelantes en cuyo affidavit el declarante juró que había notificado la moción a Eladio Cepeda y a Luis Escuté como sucesores de Agustín Cepeda.
Gran parte de la dificultad que presenta este caso se debe al proceder irregular de los abogados de los apelantes. Ellos ■simplemente renunciaron su representación sin haber acredi-tado en forma alguna ante este tribunal que habían notificado •dicha renuncia a sus clientes o a sus contrarios. No creemos ■conveniente expresar en esta opinión cuál es el procedimiento •adecuado que deben observar los abogados antes de renunciar su representación en un caso en este tribunal o si es necesario obtener permiso del tribunal según parece ser ser el criterio de algunas de las autoridades. 4 Cyc., 955; 3 Am. & Eng. Ency. of Law, 410. Es bastante con indicar qne según el estado de los autos los abogados de los apelados hu-bieran estado justificados en notificar su moción a los aboga-dos que habían hecho su comparecencia primeramente. 4 Oye., 955; 3 Am. & Eng. Ency. of Law, 410. Sin embargo, los ape-lados no siguieron el método indicado sino que prefirieron hacer la notificación a los mismos apelantes. Debe notarse ■que si bien parece que el apelante fallecido era Agustina Ce-*532peda la segunda moción de desestimación se dirige, no obs-tante, contra Agustín Cepeda y Antonio Guardiola jura que Eladio Cepeda y Luís Escuté son los sucesores de Agustín Cepeda. En otras palabras, a la corte no le consta que en ninguna ocasión baya sido notificada alguna persona que pueda ser sucesora de Agustina Cepeda.
Cuando se trata de bacer una notificación a los causaba-bientes de un apelante fallecido no es suficiente el affidavit de cualquier persona para acreditar quienes sean estos su-cesores. Puede ser que las personas mencionadas no tengan el interés legal necesario o que el affidavit contenga alguna conclusión legal. En algunos casos es el administrador el inte-resado legalmente. En otros lo es el heredero. Debe darse a la corte la oportunidad de saber que la "persona notificada es el representante del fallecido.
En el presente caso los apelados ban tratado de obtener que se desestime la apelación contra todos los apelantes. Por consiguiente era necesario que todos hubieran sido notifica-dos. En caso de que uno de ellos hubiera fallecido debierop. tomarse das medidas adecuadas para desestimar la apelación. Se ha resuelto que cuando un apelante falleciere, el deber de restablecer- el caso a nombre del fallecido corresponde a la parte que deseaba practicar la inmediata gestión. 4 Am. & Eng. Encyc. of Law & Pract., 112; Raine v. Bank of Virginia, 4 Gratt. (Va.), 150; Powers v. Manning, 154 Mass., 376. No resolveremos que fue necesario restablecer la apelación en este caso, pero insistimos en que antes de que pueda ser de-sestimada la apelación es necesario bacer ciertas gestiones con el fin de notificar a los sucesores legítimos de Agustina Cepeda y que éstos sean notificados de la moción de desesti-mación. La moción debe desestimarse.

Denegada la moción.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Aldrey y Hutchison.